DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/485059 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhusoodhanan et al. (# US 2008/0090930).
Madhusoodhanan et al. discloses:	
1. A radiation curable inkjet ink composition (see Abstract), comprising: 
(A) a mono-ethylenically unsaturated oligomer ([0011]-[0012]); 
(B) a mono-ethylenically unsaturated monomer ([0011]-[0023]; [0028]); and 
(C) a solvent (diluents; [0065]; see Examples); 
wherein the radiation curable inkjet ink composition is substantially free of a photoinitiator (0% to 20%; [0019]; see Examples); and 

Given that the Madhusoodhanan et al. reference discloses a range of photoinitiator (0% to 20%) that overlap with the presently claimed range (substantially free), it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)

The Examiner draws particular attention to the Applicant that " Madhusoodhanan et al. does address oligomers and monomers, it teaches a laundry list of possible oligomers and monomers ([0011]-[0028]). The format in which Madhusoodhanan et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Madhusoodhanan et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the oligomers and monomers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The radiation curable inkjet ink composition of claim 1, wherein the mono-ethylenically unsaturated oligomer (A) is present in an amount of about 8 to about 30 wt. %, based on a total weight of the radiation curable inkjet ink composition (10% oligomer CN131; see Table: 3).
3. The radiation curable inkjet ink composition of claim 1, wherein the mono-ethylenically unsaturated monomer (B) is present in an amount of about 20 to about 50 wt. %, based on a total weight of the radiation curable inkjet ink composition (28% monomer CD420; see Table: 3).
4. The radiation curable inkjet ink composition of claim 1, wherein the solvent (C) is present in an amount of about 30 to about 65 wt. %, based on a total weight of the radiation curable inkjet ink composition (about 25%; [0065]; see Examples).

6. The radiation curable inkjet ink composition of claim 1, wherein a weight ratio of the mono-ethylenically unsaturated monomer (B) to the mono-ethylenically unsaturated oligomer (A) is 1:1 to 3:1 (see Table 3).
7. The radiation curable inkjet ink composition of claim 1, further comprising (D) a poly-ethylenically unsaturated component ([0031]).
8. The radiation curable inkjet ink composition of claim 7, wherein the poly-ethylenically unsaturated component (D) is present in an amount of about 1 to about 20 wt. %, based on a total weight of the radiation curable inkjet ink composition (5 to 50%; [0031]).
9. The radiation curable inkjet ink composition of claim 7, wherein a weight ratio of the combined weight of the mono-ethylenically unsaturated monomer (B) and the poly-ethylenically unsaturated component (D) to the mono-ethylenically unsaturated oligomer (A) ((B+D)/A) is greater than 1:1 and up to 4:1 (see Examples).
10. The radiation curable inkjet ink composition of claim 7, wherein the poly-ethylenically unsaturated component (D) is a poly-ethylenically unsaturated monomer (D1), a poly-ethylenically unsaturated oligomer (D2), or a mixture thereof ([0031]-[0034]).

    PNG
    media_image1.png
    287
    445
    media_image1.png
    Greyscale
 

12. The radiation curable inkjet ink composition of claim 11, wherein the acrylate ester of a carboxylic acid ester of formula (I) (E) is present in an amount of about 0.5 to about 15 wt. %, based on a total weight of the radiation curable inkjet ink composition (1 to 25%; [0021]).
13. The radiation curable inkjet ink composition of claim 11, wherein R1 and R2 combined have 6 to 8 carbon atoms, R3 is methyl, and R4 is hydrogen ([0020]).
14. The radiation curable inkjet ink composition of claim 11, wherein a combined weight of the mono-ethylenically unsaturated oligomer (A) and the acrylate ester of a carboxylic acid ester of formula (I) (E) is less than or equal to a total weight of the mono-ethylenically unsaturated monomer (B) (see Examples).
15. The radiation curable inkjet ink composition of claim 1, further comprising (F) an anti-kogation agent ([0046]-[0074]).

17. The radiation curable inkjet ink composition of claim 1, which exhibits a migration level of less than 10 ppb after being cured on an article.
18. A printed article, comprising: a substrate and a cured ink composition on the substrate, wherein the cured ink composition is formed from the radiation curable inkjet ink composition of claim 1 ([0076]-[0084]; see claim 19, 24).
19. A method of forming an image on a substrate (see Examples; see claim 19), comprising: applying a radiation curable inkjet ink composition onto a surface of the substrate by a thermal inkjet printhead, wherein the radiation curable inkjet ink composition (see Abstract) comprises 
(A) a mono-ethylenically unsaturated oligomer ([0011]-[0012]); 
(B) a mono-ethylenically unsaturated monomer ([0011]-[0023]; [0028]); and 
(C) a solvent (diluents; [0065]; see Examples); 
wherein the radiation curable inkjet ink composition is substantially free of a photoinitiator (0% to 20%; [0019]; see Examples), and wherein a total weight of the mono-ethylenically unsaturated oligomer (A) is less than or equal to a total weight of the mono-ethylenically unsaturated monomer (B); and exposing the radiation curable inkjet ink composition to electron beam radiation to at least partially cure the radiation curable inkjet ink composition to form a cured ink composition on the surface of the substrate (see Examples).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nagvekar et al. (# US 2009/0099277) discloses a radiation curable and jettable ink compositions and particularly to such compositions which exhibit enhanced elongation, when cured at low doses, and are advantageously used, for example, in digital inkjet printing. The compositions include a polyfunctional component and a monofunctional monomer, and may optionally include an additional monofuctional component and/or chain transfer agent. The compositions have a viscosity at 25 C. of not greater than about 70 cP and are radiation curable to form a cured ink having an elongation of between about 40 and about 150%. In addition, the compositions, when cured at low dose, exhibit a tack free surface and a low coefficient of friction (see Examples).
(2) Yokoi et al. (# US 2010/0227076) discloses an ink composition containing (A) a polymer compound having (a-1) a photo radical generation site and (a-2) at least one segregation site selected from a fluoroalkyl group, a siloxane structure, and a long-chain alkyl group, (B) a radical-polymerizable compound, and (C) a photo radical generator having a structure different from that of (A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853